Citation Nr: 1312061	
Decision Date: 04/11/13    Archive Date: 04/19/13

DOCKET NO.  08-20 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected lumbar strain with degenerative disc disease (DDD). 

2.  Entitlement to a disability rating in excess of 10 percent for a service-connected right knee disability based on limitation of motion.  

3.  Entitlement to a disability rating in excess of 10 percent for service-connected left knee retropatellar pain syndrome.  


REPRESENTATION

Appellant represented by:	Mary Ann Royle, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran and his brother and son


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to October 1988 and from December 1988 to May 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Board previously adjudicated the Veteran's claim in July 2011.  The Board denied a compensable rating for residuals of a fracture of the right fifth finger, and ratings in excess of 10 percent for lumbar strain with DDD, hypertension, and left knee retropatellar pain syndrome.  The Board also denied entitlement to a temporary total rating based on hospitalization for a service-connected disability or the need for convalescence following surgery.  The Board granted a separate 10 percent disability rating for instability of the right knee and granted a 10 percent rating for limitation of motion of the right knee for the entire claims period.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Veteran's attorney and VA's General Counsel filed a Joint Motion for Partial Remand (JMPR) requesting that the Court vacate, in part, the Board's decision.  The JMPR stated that the Veteran wanted that part of the Board's decision that denied disability ratings in excess of 10 percent for lumbar strain with DDD, left knee retropatellar pain syndrome and a disability rating in excess of 10 percent for what was described as noncompensable limitation of motion of the right knee throughout the claims period to be vacated and remanded to the Board.

The JMPR asked that the Court not disturb the Board's grant of a separate 10 percent rating for instability of the right knee or the grant of a 10 percent rating for noncompensable limitation of motion of the right knee throughout the claims period.  The JMPR specifically noted that the appeal of the issues regarding the Veteran's disability rating for hypertension, his right finger disabilities as well as his claim for a temporary total rating was abandoned.  

The JMPR also requested that the Court remand the case to the Board for further development and re-adjudication in accordance with the directives of the September 2012 JMPR.  

In September 2012, the Court granted the JMPR and stated that part of the Board's decision, only to the extent that it denied entitlement to a rating in excess of 10 percent for lumbar strain with DDD, a rating in excess of 10 percent for noncompensable limitation of motion of the right knee throughout the claims period, and a rating in excess of 10 percent for left knee retropatellar pain syndrome, was remanded for action consistent with the JMPR.  

The Board wrote to the Veteran's attorney in December 2012.  The Veteran was advised that the case was returned to the Board by the Court.  He was further advised that he had 90 days to submit additional evidence or argument in support of his claim.  

The Veteran's attorney submitted a response in January 2013.  She reported that the Veteran had nothing further to submit in support of his claim.  

The Board previously noted that the issue of whether new and material evidence had been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD) had been raised by the record but not adjudicated by the agency of original jurisdiction (AOJ).  There is no indication in the claims folder or in Virtual VA that any development action has taken place in regard to the issue.  As the case is being remanded to the AOJ for additional development, the issue regarding PTSD is referred for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

As noted in the Introduction, the Veteran's case was previously before the Board in July 2011.  At that time the Board denied an increased rating for the Veteran's service connected disabilities of lumbar strain with DDD and left knee retropatellar pain syndrome.  The Board did find that the Veteran was entitled to a 10 percent rating for noncompensable limitation of motion of the right knee throughout the claims period.  The Veteran appealed those three issues to the Court.  Based on the Court's granting of the JMPR, the three issues are again before the Board.  

The JMPR raised several arguments in regard to the Board's determinations.  One argument was that the several examinations relied on by VA were inadequate.  The JMPR cited to the case of Mitchell v. Shinseki, 25 Vet. App. 32 (2011) in support of a number of the allegations.  In particular, in regard to the range of motion findings that the examiners did not state where the Veteran's pain started and ended.  Also, the examiners did not discuss whether the Veteran's pain could significantly limit functional ability during flare-ups and whether any functional loss was attributable to pain during flare-ups involving the Veteran's knee and back disabilities.

The JMPR said that the examiners in November 2009 and June 2010 noted the Veteran's reports of flare-ups but did not offer opinions as to any functional loss that may occur during those flare-ups.  

A second argument was that the Veteran incurred a meniscal tear in his right knee in August 2009.  He underwent a partial meniscectomy in January 2010 to repair the tear.  The JMPR contended that there was evidence of record that supported consideration of a 20 percent rating under Diagnostic Code 5258, 38 C.F.R. § 4.71a, during the appeal period.  This matter was also remanded for VA to consider this diagnostic code on remand. 

Finally, the JMPR noted that VA should again consider the issue of an extraschedular rating upon completion of the development.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim.  The RO should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.  

2.  Upon completion of the above development, the Veteran should be afforded an examination to assess the current status of his service-connected lumbar strain with DDD disability.  The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination.  All indicated studies, tests and evaluations deemed necessary by the examiner should be performed.  The results of such must be included in the examination report.

In addition to the required findings to assess the disability, the examiner is requested to provide an opinion as to whether the Veteran's disability is characterized by an identifiable and separate neurological component.  (If another disability is causing neurologic symptoms, this should be explained in detail.)  The extent of any such disability should be described in terms consistent with criteria used to evaluate neurologic impairment.  All functional losses, such as due to pain, weakened movement, excess fatigability, or incoordination , etc., should be equated to additional loss of motion (noted in degrees) beyond that shown on clinical evaluation, if any.  In regard to the range of motion findings, the examiner must state where the Veteran's pain starts and ends, and where any limitation of motion due to pain begins.  The examiner should also express an opinion as to the degree to which pain limits functional ability during flare-ups or when the Veteran uses his back repeatedly over a period of time.  It should be specifically noted where pain starts and ends on repetitive range of motion testing.  Also, any periods of exacerbation contemplated by the current criteria for rating disc syndrome should be specifically set forth.  

The report of examination should include the complete rationale for all opinions expressed.

3.  The Veteran should be scheduled for an examination to assess the severity of his service-connected knee disabilities of limitation of motion of the right knee and left knee retropatellar pain syndrome.  The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination.  All indicated studies, tests and evaluations deemed necessary by the examiner should be performed.  The results of such must be included in the examination report.

The Veteran's range of motion should be carefully measured, to include with repetitive testing.  In addition, the examiner should include a discussion of whether the Veteran's knee disabilities exhibit pain, weakened movement, excess fatigability, or incoordination, etc.  This determination should be expressed in terms of the degree of additional range of motion lost beyond the loss of motion shown clinically.  In regard to the range of motion findings, the examiner must state where the Veteran's pain starts and ends, and where any limitation of motion due to pain begins.  The examiner should also express an opinion as to the degree to which pain limits functional ability during flare-ups or when the Veteran uses his knees repeatedly over a period of time.  It should be specifically noted where pain starts and ends on repetitive range of motion testing.  This should also be equated to additional loss of motion.  The examiner should also indicate whether there is any instability.  

The examiner also requested to evaluate whether the Veteran has a residual impairment as a result of his meniscal tear in August 2009.  The examiner should comment regarding whether there is evidence of a dislocated semilunar cartilage.  In particular, are there symptoms in the record, or on examination, of locking, effusion, and pain that can be attributed to the injury? 

The report of examination should include the complete rationale for all opinions expressed.

4.  The RO must ensure that the medical examination reports and opinions comply with this remand and the questions presented in the requests.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After undertaking any other development deemed appropriate, the RO should re-adjudicate the issues on appeal.  For the knee, the RO should consider the applicability of DC 5258.  Such adjudication must consider whether referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is in order.  If any benefit sought is not granted, the Veteran and his attorney should be furnished with a supplemental statement of the case and afforded an opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


